DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.

Response to Amendment
Claims 1, 8 and 15 have been amended.  Claims 2, 9 and 16 have been canceled.  Claims 1, 3-8, 10-15 and 17-20 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-15 and 17-20 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baier, Stephan, Yunpu Ma, and Volker Tresp. "Improving visual relationship detection using semantic modeling of scene descriptions." International Semantic Web Conference. Springer, Cham, 2017, hereinafter, “Baier”, in view of Aditya, Somak, et al. "Image understanding using vision and reasoning through scene description graph." Computer Vision and Image Understanding 173 (2018): 33-45, hereinafter, “Aditya”, and further in view of Ma, Lin, et al. "Multimodal Convolutional Neural Networks for Matching Image and Sentence." 2015 IEEE International Conference on Computer Vision (ICCV). IEEE, 2015, hereinafter, “Ma”.

As per claim 1, Baier discloses a method for processing an image, comprising:
obtaining an object type of an object contained in an image to be processed by classifying the object and obtaining an object image area where the object is located (Baier, page 58, Section 2.3 Visual candidate regions. Further, a VGG-16 is applied to the detected regions for obtaining object classification scores for each region; Baier, page 60, 3.3 Visual Model, An image is first fed to an RCNN, which generates region proposals for a given image. The region proposals are represented as bounding boxes within the image. The visual model further consists of two convolutional neural networks (CNNs). The first CNN which we denote as CNNe takes as input the subregion of the image defined by a bounding box and classifies entities from the set E); 
determining a feature expression of the object by inputting pixel data within the object image area into a deep learning model corresponding to the object type (Baier, page 60, 3.3 Visual Model, An image is first fed to an RCNN, which generates region proposals for a given image. The region proposals are represented as bounding boxes within the image. The visual model further consists of two convolutional neural networks (CNNs). The first CNN which we denote as CNNe takes as input the subregion of the image defined by a bounding box and classifies entities from the set E.  The second CNN, which we denote as CNNr takes the union region of two bounding boxes as an input, and classifies the relationship from the set R; Baier, page 59, 3.2 Semantic Model, we have ... an instance of a knowledge graph Gi for every image i).
Baier does not explicitly disclose the following limitations as further recited however Aditya discloses 
determining an entity associated with the object by performing matching between the feature expression of the object and a feature expression of the entity in a knowledge graph, the feature expression of the object and the feature expression of the entity associated with the object matching with each other (Aditya, page 37, Figure 4; Aditya, page 37, Section 4.2.2, Knowledge Base: The knowledge-base is mainly a knowledge graph (G ), which is a collection of word1-relation-word2 triplets, where word1 and word2 can be Event (actions, linking-verbs present in Atr), Entity (fromN) or a Trait semantic relations from KM-Ontology. The graph contains the knowledge of i) all possible Entities (concrete nouns) participating in Events (actions and linking verbs), and ii) possible traits (properties, such as color, semantic role-labels) that the Entities have; Aditya, page 38, Section 4.2.3. Inference through knowledge and reasoning, we use the commonsense knowledge [Kb, Bn, SM] and the detections [Pr (n| x), Pr (s| x), Pr (c| x)] for an image (x ∈ I) to construct the different components of the SDG (a labeled graph) in the following way. We use Entities to denote objects, and Events to denote actions (and linking verbs); Aditya, page 38, Section 4.2.3.V. Inferring Scenes, Given the filtered Events and Entities (Oev), we consider a Scene in C as candidate if all edges from a detected valid Event, are present in it … we weight each candidate Scene ... using the remaining Entities ... We also calculate a joint confidence-score for each scene based on the Pr (n| x), Pr (s |x), Pr (c |x) values of the object, scene category and constituents (OSC) present in the Scene. Based on the counters and the joint confidence-score, we rank the Scenes; Aditya, page 40, Figure 6, matching image object with entity scene graph expression).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Baier to include the matching of the feature expression as taught by Aditya as an alternate means of determining and classifying the relationship between an object and an entity (Aditya, page 37, Section 4.2.2, Knowledge Base).
Baier and Aditya do not explicitly disclose the following limitations as further recited however Ma discloses 
performing matching calculation between the feature expression of the object and a feature expression of the entity (Ma, page 2623-2624, Introduction, The association between image and sentence can be formalized as a multimodal matching problem, where the semantically related image and sentence pairs should be assigned higher matching scores than unrelated ones … as shown in Figure scores for the association between image and sentence (e.g., the likelihood of a sentence as the caption for a given image). It can thus be readily used for the bidirectional image and sentence retrieval; Ma, page 2624, Section 3. M-CNNs for Matching Image and Sentence, m-CNN takes the image and sentence as input and generates the matching score between them). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Baier and Aditya to include the matching / correlation scores as taught by Ma in order to model the relation between images and words or phrases for bidirectional image and sentence retrieval and automatic image captioning (Ma, page 2624, Section 2).

As per claim 3, Baier, Aditya and Ma disclose the method of claim 1, wherein determining the entity associated with the object in the image to be processed based on the feature expression of the object in the image to be processed and the feature expression of the entity in the knowledge graph comprises:
determining the entity associated with the object in the image to be processed based on the feature expression of the object in the image to be processed, a feature expression of the image to be processed, and a feature expression of text associated with the image to be processed, the feature expression of the entity in the knowledge graph and entity attribute information, wherein the entity attribute information comprises an essential attribute of the entity (Aditya, page 35, Section 3, The core of the architecture consists of the following modules: i) Visual Detection, ii) Knowledge Base, and iii) Logical Reasoning ... Visual Detection: The “Visual Detection” module should be able to obtain the attributes of objects and regions such as size, height, color of objects; color, shape of region; v) attention … large set of object and scene detection classifiers, relationship detection classifiers, attribute (color, shape, size) and relative attribute classifiers; Aditya, page 37, Section 4.2.2; Aditya, page 38, Section 4.2.3. II. Inferred Scene Constituents: We look-up the ISCs for the top 5 detected scenes; Aditya, page 38, Section 4.23. V. Inferring Scenes: Given the filtered Events and Entities (Oev), we consider a Scene in C as candidate if all edges from a detected valid Event, are present in it. Next, we weight each candidate Scene (Ccand) using the remaining Entities and ISCs; i.e., increase a counter if an Entity or ISC occurs in the graph (Ccand). We also calculate a joint confidence-score for each scene based on the values of the object, scene category and constituents (OSC) present in the Scene. Based on the counters and the joint confidence-score, we rank the Scenes; Aditya, page 36, 4. Predicting intermediate Scene Description Graphs, Scene Description Graph, we first robustly define the meaningful regions of images that capture relevant semantics. Let us assume that the fundamental semantic components of an image (denoted as F) are the objects and their observable attributes).

As per claim 5, Baier, Aditya and Ma disclose the method of claim 1, further comprising:
determining a first determination manner as a determination manner of determining the entity (Aditya, pages 38-39, Section 4.2.3, V, Inferring Scenes: We calculate a joint confidence score for each scene based on the values of the object, scene category and constituents present in the Scene.  Based on the counters and the joint confidence score, we rank the Scenes); 
determining the entity associated with the object in the image to be processed by at least one secondary determination manner (Aditya, pages 38-39, Section 4.2.3, V, Inferring Scenes: We calculate a values of the object, scene category and constituents present in the Scene.  Based on the counters and the joint confidence score, we rank the Scenes); and 
re-determining the entity associated with the object in the image to be processed based on a determination manner and determination frequency of each entity contained in the knowledge graph (Aditya, pages 38-39, Section 4.2.3. V. Inferring Scenes, increase a counter if an Entity or ISC occurs in the graph); 
the determination manner comprising a first determination manner and at least one secondary determination manner (Aditya, pages 38-39, Section 4.2.3. V. Inferring Scenes: Given the filtered Events and Entities (Oev), we consider a Scene in C as candidate if all edges from a detected valid Event, are present in it. Next, we weight each candidate Scene (Ccand) using the remaining Entities and ISCs; i.e., increase a counter if an Entity or ISC occurs in the graph (Ccand). We also calculate a joint confidence-score for each scene based on the values of the object, scene category and constituents (OSC) present in the Scene. Based on the counters and the joint confidence-score, we rank the Scenes).

As per claim 6, Baier, Aditya and Ma disclose the method of claim 5, wherein determining the entity associated with the object in the image to be processed by the at least one secondary determination manner comprises:
matching the image to be processed with an image of a candidate entity to determine the entity associated with the image to be processed (Aditya, pages 38-39, Section 4.2.3. V. Inferring Scenes); and/or, 
matching text to which the image to be processed belongs with the knowledge graph to determine the entity associated with the image to be processed (Aditya, pages 38-39, Section 4.2.3. V. Inferring Scenes: Given the filtered Events and Entities (Oev), we consider a Scene in C as candidate if all edges from a detected valid Event, are present in it. Next, we weight each candidate Scene (Ccand) using 

As per claim 7, Baier, Aditya and Ma disclose the method of claim 1, further comprising:
selecting new entities having edge relations with the entity associated with the object from the knowledge graph, wherein edge relation refers to an edge connecting a new entity with the entity associated with the object (Aditya, page 37, Figure 4; Aditya, page 38, 4.2.3. IV. Inferring Events: Given the Entities (Ox ), we first find connecting Events between each pair of Entities. To logically find a co-occurring Event for a pair of Entities (e1, e2 ∈ Ox), we consider the Event-nodes on the shortest path from one Entity to another in the graph G ... We retain Events only if they are connected to the Entities using compatible edge pairs in G ... We retain only those Events that are connected to Entities from the same pair of classes; Aditya, page 38, Section 4.2.3. V. Inferring Scenes); and 
selecting an updated entity associated with the image from the new entities based on a an intersection of the new entities (Aditya, page 37, Figure 4; Aditya, page 38, Section 4.2.3. V. Inferring Scenes: Given the filtered Events and Entities, we consider a Scene in C as candidate if all edges from a detected valid Event, are present in it … we weight each candidate Scene using the remaining Entities in (Ox / Oev) and ISCs; i.e., increase a counter if an Entity or ISC occurs in the graph; Aditya, page 38, Figure 5; Aditya, page 38, Section 4.2.3. We use Entities to denote objects, and Events to denote actions (and linking verbs). All the notations and terms used in this paper are summarized in Fig. 5; Aditya, page 38, Section 4.2.3. II. Inferred Scene Constituents: look up the ISCs for the top 5 detected scenes … and call that collection C; Aditya, page 38, Figure 5, Inferred scene constituents (SC)).


one or more processors (Baier, Abstract, processing and querying of large image databases … computer vision); 
a memory, configured to store one or more programs; and wherein when the one or more programs are executed by the one or more processors, the one or more processors (Baier, Abstract, processing and querying of large image databases … computer vision; Baier, page 53, Introduction computer vision algorithms) are caused to: 
obtain an object type of an object contained in an image to be processed by classifying the object, obtain an object image area where the object is located (Baier, page 58, Section 2.3 Visual Relationship Detection, An RCNN for object detection is used to derive candidate regions. Further, a VGG-16 is applied to the detected regions for obtaining object classification scores for each region; Baier, page 60, 3.3 Visual Model, An image is first fed to an RCNN, which generates region proposals for a given image. The region proposals are represented as bounding boxes within the image. The visual model further consists of two convolutional neural networks (CNNs). The first CNN which we denote as CNNe takes as input the subregion of the image defined by a bounding box and classifies entities from the set E), and 
determine a feature expression of the object by inputting pixel area within the object image area into a deep learning model corresponding to the object type (Baier, page 60, 3.3 Visual Model, An image is first fed to an RCNN, which generates region proposals for a given image. The region proposals are represented as bounding boxes within the image. The visual model further consists of two convolutional neural networks (CNNs). The first CNN which we denote as CNNe takes as input the subregion of the image defined by a bounding box and classifies entities from the set E.  The second CNN, which we denote as CNNr takes the union region of two bounding boxes as an input, and classifies 
Baier does not explicitly disclose the following limitations as further recited however Aditya discloses 
determine an entity associated with the object by performing matching between the feature expression of the object and a feature expression of the entity in a knowledge graph, the feature expression of the object and the feature expression of the entity associated with the object matching with each other (Aditya, page 37, Figure 4; Aditya, page 37, Section 4.2.2, Knowledge Base: The knowledge-base is mainly a knowledge graph (G ), which is a collection of word1-relation-word2 triplets, where word1 and word2 can be Event (actions, linking-verbs present in Atr), Entity (fromN) or a Trait (adjectives, qualitative-nouns from Atr or WordNet-superclass of a word). The relation comes from a closed set of semantic relations from KM-Ontology. The graph contains the knowledge of i) all possible Entities (concrete nouns) participating in Events (actions and linking verbs), and ii) possible traits (properties, such as color, semantic role-labels) that the Entities have; Aditya, page 38, Section 4.2.3. Inference through knowledge and reasoning, we use the commonsense knowledge [Kb, Bn, SM] and the detections [Pr (n| x), Pr (s| x), Pr (c| x)] for an image (x ∈ I) to construct the different components of the SDG (a labeled graph) in the following way. We use Entities to denote objects, and Events to denote actions (and linking verbs); Aditya, page 38, Section 4.2.3.V. Inferring Scenes, Given the filtered Events and Entities (Oev), we consider a Scene in C as candidate if all edges from a detected valid Event, are present in it … we weight each candidate Scene ... using the remaining Entities ... We also calculate a joint confidence-score for each scene based on the Pr (n| x), Pr (s |x), Pr (c |x) values of the object, scene category and constituents (OSC) present in the Scene. Based on the counters and the joint confidence-score, we rank the Scenes; Aditya, page 40, Figure 6, matching image object with entity scene graph expression).

Baier and Aditya do not explicitly disclose the following limitations as further recited however Ma discloses 
performing matching calculation between the feature expression of the object and a feature expression of the entity (Ma, page 2623-2624, Introduction, The association between image and sentence can be formalized as a multimodal matching problem, where the semantically related image and sentence pairs should be assigned higher matching scores than unrelated ones … as shown in Figure 1. The words in the sentence, such as “grass”, “dog”, and “ball”, denote the objects in the image. The phrases describing the objects and their attributes or activities ... correspond to the image areas of their grounding meanings … encode the image, compose different semantic fragments from the words, and learn the matching relations between the image and the composed fragments; Ma, page 2624, Section 2, Related Work, note that those models naturally produce scores for the association between image and sentence (e.g., the likelihood of a sentence as the caption for a given image). It can thus be readily used for the bidirectional image and sentence retrieval; Ma, page 2624, Section 3. M-CNNs for Matching Image and Sentence, m-CNN takes the image and sentence as input and generates the matching score between them). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Baier and Aditya to include the matching / correlation scores as taught by Ma in order to model the relation between images and words or phrases for bidirectional image and sentence retrieval and automatic image captioning (Ma, page 2624, Section 2).


obtaining an object type of an object contained in an image to be processed by classifying the object and obtaining an object image area where the object is located (Baier, page 58, Section 2.3 Visual Relationship Detection, An RCNN for object detection is used to derive candidate regions. Further, a VGG-16 is applied to the detected regions for obtaining object classification scores for each region; Baier, page 60, 3.3 Visual Model, An image is first fed to an RCNN, which generates region proposals for a given image. The region proposals are represented as bounding boxes within the image. The visual model further consists of two convolutional neural networks (CNNs). The first CNN which we denote as CNNe takes as input the subregion of the image defined by a bounding box and classifies entities from the set E); and 
determining feature expression of the object by inputting pixel area within the object image area into a deep learning model corresponding to the object type (Baier, page 60, 3.3 Visual Model, An image is first fed to an RCNN, which generates region proposals for a given image. The region proposals are represented as bounding boxes within the image. The visual model further consists of two convolutional neural networks (CNNs). The first CNN which we denote as CNNe takes as input the subregion of the image defined by a bounding box and classifies entities from the set E.  The second CNN, which we denote as CNNr takes the union region of two bounding boxes as an input, and classifies the relationship from the set R; Baier, page 59, 3.2 Semantic Model, we have ... an instance of a knowledge graph Gi for every image i).
Baier does not explicitly disclose the following limitations as further recited however Aditya discloses 
semantic relations from KM-Ontology. The graph contains the knowledge of i) all possible Entities (concrete nouns) participating in Events (actions and linking verbs), and ii) possible traits (properties, such as color, semantic role-labels) that the Entities have; Aditya, page 38, Section 4.2.3. Inference through knowledge and reasoning, we use the commonsense knowledge [Kb, Bn, SM] and the detections [Pr (n| x), Pr (s| x), Pr (c| x)] for an image (x ∈ I) to construct the different components of the SDG (a labeled graph) in the following way. We use Entities to denote objects, and Events to denote actions (and linking verbs); Aditya, page 38, Section 4.2.3.V. Inferring Scenes, Given the filtered Events and Entities (Oev), we consider a Scene in C as candidate if all edges from a detected valid Event, are present in it … we weight each candidate Scene ... using the remaining Entities ... We also calculate a joint confidence-score for each scene based on the Pr (n| x), Pr (s |x), Pr (c |x) values of the object, scene category and constituents (OSC) present in the Scene. Based on the counters and the joint confidence-score, we rank the Scenes; Aditya, page 40, Figure 6, matching image object with entity scene graph expression).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Baier to include the matching of the feature expression as taught by Aditya as an alternate means of determining and classifying the relationship between an object and an entity (Aditya, page 37, Section 4.2.2, Knowledge Base).

performing matching calculation between the feature expression of the object and a feature expression of the entity (Ma, page 2623-2624, Introduction, The association between image and sentence can be formalized as a multimodal matching problem, where the semantically related image and sentence pairs should be assigned higher matching scores than unrelated ones … as shown in Figure 1. The words in the sentence, such as “grass”, “dog”, and “ball”, denote the objects in the image. The phrases describing the objects and their attributes or activities ... correspond to the image areas of their grounding meanings … encode the image, compose different semantic fragments from the words, and learn the matching relations between the image and the composed fragments; Ma, page 2624, Section 2, Related Work, note that those models naturally produce scores for the association between image and sentence (e.g., the likelihood of a sentence as the caption for a given image). It can thus be readily used for the bidirectional image and sentence retrieval; Ma, page 2624, Section 3. M-CNNs for Matching Image and Sentence, m-CNN takes the image and sentence as input and generates the matching score between them). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Baier and Aditya to include the matching / correlation scores as taught by Ma in order to model the relation between images and words or phrases for bidirectional image and sentence retrieval and automatic image captioning (Ma, page 2624, Section 2).

Regarding claim(s) 10 and 17: 
A corresponding reasoning as given earlier (see rejection of claim(s) 3) applies, mutatis mutandis, to the subject-matter of claim(s) 10 and 17, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 3.

Regarding claim(s) 12 and 19: 
A corresponding reasoning as given earlier (see rejection of claim(s) 5) applies, mutatis mutandis, to the subject-matter of claim(s) 12 and 19, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 5.

Regarding claim(s) 13: 
A corresponding reasoning as given earlier (see rejection of claim(s) 6) applies, mutatis mutandis, to the subject-matter of claim(s) 13, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 6.

Regarding claim(s) 14 and 20: 
A corresponding reasoning as given earlier (see rejection of claim(s) 7) applies, mutatis mutandis, to the subject-matter of claim(s) 14 and 20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 7.


Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baier, Stephan, Yunpu Ma, and Volker Tresp. "Improving visual relationship detection using semantic modeling of scene descriptions." International Semantic Web Conference. Springer, Cham, 2017, hereinafter, “Baier”, in view of Aditya, Somak, et al. "Image understanding using vision and reasoning through scene description graph." Computer Vision and Image Understanding 173 (2018): 33-45, hereinafter, “Aditya”, in view of Ma, Lin, et al. "Multimodal Convolutional Neural Networks for Matching Image and Sentence." 2015 IEEE International Conference on Computer Vision (ICCV). IEEE, 2015, hereinafter, “Ma” s 1, 8 and 15 above, and further in view of Deng, Li-Qiong, Gui-Xin Zhang, and Yuan Ren. "Image Semantic Analysis and Application Based on Knowledge Graph." 2018 11th International Congress on Image and Signal Processing, BioMedical Engineering and Informatics (CISP-BMEI). IEEE, 2018, hereinafter, “Deng”.

As per claim 4, Baier, Aditya and Ma disclose the method of claim 1, further comprising:
obtaining an article to which the image to be processed belongs (Aditya, page 37, Figure 4; Aditya, page 38, Figure 5; Aditya, page 40, Figure 6, comparative captions generated by our system; Aditya, page 43, Figure 8).
Baier, Aditya and Ma do not explicitly disclose the following limitations as further recited however Deng discloses
determining a feature expression of the article based on an article entity in the article (Deng, B. Entity Extraction, CNN model can generate image feature expression with discriminative ability ... the RNN model can predict the structural combinatorial relationship of image or natural language ... the feature expression generated by the CNN model is used as input. The RNN model is used to generate the structured configuration of the scene); and 
determining a relevance between the article and the image by performing the matching calculation between the feature expression of the article and the entity associated with the object (Deng, B. Entity Extraction, the feature expression generated by the CNN model is used as input. The RNN model is used to generate the structured configuration of the scene. Its algorithm is verified by experiments that the accuracy of image entity semantic extraction is high).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Baier, Aditya and Ma to include the determining of the 

Regarding claim(s) 11 and 18: 
A corresponding reasoning as given earlier (see rejection of claim(s) 4) applies, mutatis mutandis, to the subject-matter of claim(s) 11 and 18, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                           
/VU LE/Supervisory Patent Examiner, Art Unit 2668